DETAILED ACTION

Claim Rejections - 35 USC § 112
Due to the amendments made to the claims this rejection is withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 6 are rejected under 35 U.S.C. 102a1 as being anticipated by Nakasaka (U.S. Pat. No. 8,234,054).
Regarding claim 1, Nakasaka discloses a control method for internal combustion engine with: 
a fuel injection valve (col. 2, lines 49-52 discloses a direct injection valve in a combustion chamber) configured to directly inject fuel into a cylinder; and 
an ignition plug (6 is spark ignition) configured to directly spark-ignite the fuel injected from the fuel injection valve; 
the control method comprising: comparing an actual behavior to a reference behavior set in advance, the actual behavior being an actual changing behavior of an engine revolution speed at an engine start (101 and 102 discloses reading the engine speed); when the actual behavior is different from the reference behavior (this does not require at simultaneous changes only a change at any time when the actual does not equal the reference),
Note: The specification of this application in paragraph 70 states that at engine start the speed of the engine is zero.  Than in paragraph 76 states that the engine start behavior to be analyzed is the engine speed after the start of combustion as a gradient.  This opens the door of interpretation to what is meant by “engine start” to be up to and including warming up the engine.
switching from a stratified combustion (col. 8, lines 50-53 discloses beginning with stratified injection) in which a fuel spray injected from the fuel injection valve and staying around the ignition plug is directly spark-ignited to a homogeneous combustion in which a homogeneous air-fuel mixture is formed in a combustion chamber and the fuel is burned (shown in fig. 10 and discussed in col. 10, lines 27-40 is an initial late closing of the intake valve and so a late injection as discussed below.  With future combustion cycles having an earlier closing of the valve) and 
Note: There are many ways to create “stratified” and “homogenous” combustion and so neither necessarily require certain limitations since the fuel is being injected into turbulent flow conditions it is impossible to control where the fuel moves to after injection.  In this case valve closing timing allows for different mixing conditions of the fuel and will be the operational difference between the two states.  
increasing a mechanical compression ratio of the internal combustion engine as compared to the case where the actual behavior and the reference behavior match (shown in fig. 10 and discussed in col. 9, lines 47-57 that the engine speed starts at 0 with a low compression ratio and as one increases so does the other).
Regarding claim 2 which depends from claim 1, Nakamura discloses wherein: the actual behavior is an upward gradient of the engine revolution speed after the internal (as shown in fig. 10 there is an upward engine gradient that corresponds with the increase in mechanical compression ratio).
Regarding claim 3 which depends from claim 1, Nakamura discloses wherein: a deposit removal control for removing any deposit attached to a tip of the fuel injection valve is executed as the combustion is switched (using the fuel injector to inject fuel is in itself a deposit removal function).
Regarding claim 6, Nakamura discloses a control device for internal combustion engine, comprising: a fuel injection valve configured to directly inject fuel into a cylinder; an ignition plug configured to directly spark-ignite the fuel injected from the fuel injection valve; a sensor (42) configured to obtain an engine revolution speed; a variable compression ratio control mechanism configured to change a mechanical compression ratio (col. 3, lines 30-65 discloses the mechanism that changes the mechanical compression ratio); and a control unit (30) configured to control the fuel injection valve, the ignition plug and the variable compression ratio control mechanism, wherein the control unit is configured to: compare an actual changing behavior of the engine revolution speed at an engine start to a reference behavior set in advance and, when the actual changing behavior is different from the reference behavior, switch from a stratified combustion in which a fuel spray injected from the fuel injection valve and staying around the ignition plug is directly spark-ignited to a homogeneous combustion in which a homogeneous air-fuel mixture is formed in a combustion chamber and the fuel is burned and setting the mechanical compression ratio of the internal combustion engine higher than that before the switch of the combustion (except where cited the limitations of this claim have been addressed in claim 1 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nakasaka (U.S. Pat. No. 8,234,054) as applied to claims 1 and 3 above, in view of Oda (U.S. Pat. No. 5,918,578).
Regarding claim 4 which depends from claim 3, Nakamura does not disclose the limitations of claim 4.
Note: it seems the “as compared” portion of this claim might be trying to say that the deposit removal is performed when the behavior does not match, but that is not stated clearly (i.e. “the deposit removal control is performed when the actual behavior does not match the reference behavior and is a control for increasing a fuel injection pressure).  Currently this will be understood that the deposit removal function increases fuel injection pressure when the behavior does match.
Note: as addressed in claim 3 the act of fuel injection is in itself a deposit removal process.  In the case of this system it is starting the engine, the more injection it performs the more cycles the engine has and goes faster.  Most direct cylinder injectors are supplied by pumps that increase pressure off the motion of the engine.  As a result as the engine starts and ramps up speed this would increase pressure.  So a reference that operates this way in start up combined with Nakamura which is silent as to the fuel pressure would meet the limitations of this claim.
Oda, which deals with engine start and fuel pressure, teaches wherein: the deposit removal control is a control for increasing a fuel injection pressure as compared (Col. 1, lines 36-40).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Nakasaka with the pump of Oda because this is generally adopted (col. 1, line 37).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nakasaka (U.S. Pat. No. 8,234,054) as applied to claims 1 and 3 above, in view of Maitani (U.S. Pat. No. 7,331,333).
Regarding claim 5 which depends from claim 3, Nakamura does not disclose the limitations of claim 5.
Note: Nakasaka discloses using homogenous combustion after an initial stratified combustion as addressed above.  This limitation is simply requiring a further switch to stratified later.
Maitani, which deals in engine start, teaches wherein: a switch is made from the homogeneous combustion to the stratified combustion after the deposit removal control is executed for a predetermined time (col. 4, lines 30-37 discloses that after warm up stratified combustion is used).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Nakasaka with the stratified combustion of Maitani because this allows for fuel savings by operating extremely lean (col. 4, lines 35-37).  Nakasaka teaches starting an engine to get to idle speeds and then Maitani discloses once at idle long enough to have achieved warmed up conditions that the stratified charge can be used.

Response to Arguments
Applicant's arguments filed 01/06/21 have been fully considered but they are not persuasive.  Applicant argues on page 6-9 that the reference does not address the difference in behavior as being the cause of the change to compression ratios, specifically calling out spot “A” as being that point and spots “E” and “B” not showing the change (spots A, B and E being labels provided in the arguments by applicant).  The limitations require “when” the actual and reference speeds are different to enact the changes, this does not require at the point that the change occurs only at a time when they are different.  As shown in figure 10 the changes are performed at a time when the reference (zero) and actual (non-zero) speeds are different.  The arguments are attempting to show that the time chart of the reference shown in fig. 10 does not meet the limitations of a specific interpretation.  The claims read in light of the specification allow for a broad understanding of engine start to be any point from zero engine speed to when combustion starts to when idling to when warmed up since these are all steps in starting an engine.  The claims and specification have not more clearly defined what is meant.  As a result the fig. 10 timing chart can be used from any point to meet the limitations of the claims.  Specifically this reference is tracking the engine speed in order to change the operation of the engine and once desired (or deviating from the reference) it performs the appropriate task.  Further the delayed closing of the intake valve forces a later injection closer to the ignition timing because otherwise that would push fuel out into the intake manifold if injected before the valve is closed, this would lead to a more stratified charge.  When the closing is moved to a less delayed opening this allows for more mixing of this chamber with the fuel which creates a homogenous charge.  Fig. 10 also shows the compression ratio changing during the start.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GONZALO LAGUARDA whose telephone number is (571)272-5920.  The examiner can normally be reached on 8-5 M-Th Alt. F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GONZALO LAGUARDA/Examiner, Art Unit 3747